Case 3:19-cv-02124-RDM-MCC Document 26 Filed 11/25/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CYNTHIA HARVELL, individually and as
administratrix of the Estate of
Thurinton Harvell, Sr., et al.

Plaintiffs, :
V. > 3:19-CV-2124
: (JUDGE MARIANI)
MARCUS J. BRUMBERGER, et al.

Defendants.

ORDER

 

AND NOW, THIS 25TH DAY OF NOVEMBER, 2020, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 25) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 25) is ADOPTED for the reasons set forth therein.
2. Defendants’ “Rule 12(b)(6) Partial Motion to Dismiss & Rule 12(e) Motion for a More

Definite Statement” (Doc. 4) is GRANTED IN PART and DENIED IN PART as follows:

 

' The Court adopts the R&R with reservations as to whether any purpose, much less useful
purpose, is served by the filing of a more definite statement of certain allegations set forth in the Complaint.
Here, the actionable allegations are set forth in paragraphs 16-32, which unquestionably state a sufficiently
pleaded cause of action for the negligence, wrongful death, and survival action which arises out of
Defendants’ tractor-trailer, operated by Defendant Brumberger, leaving the roadway and striking and killing
Mr. Harvell, Sr., and severely injuring Mr. Harvell, Jr. Defendants’ motion for a more definite statement
bespeaks a pedantic, dilatory, and unproductive effort which has added nothing to the development or
resolution of this case. Nevertheless, Plaintiffs’ counsel's resort in the Complaint to the kind of cookie-
cutter, highly generalized allegations identified by the Magistrate Judge invite the type of motion filed here.
Case 3:19-cv-02124-RDM-MCC Document 26 Filed 11/25/20 Page 2 of 3

a. Defendants’ motion to dismiss the claims for punitive damages related to
Plaintiffs’ wrongful death claim is GRANTED and those claims are
DISMISSED.?

b. Defendants’ motion to dismiss the punitive damages claims related to
Plaintiffs’ negligence and survival claims is DENIED.

c. Defendants’ motion for a more definite statement is GRANTED with respect to

the following paragraphs and subparagraphs:3

i. 38(s, aa, kk);
ll. 49;

ill. 56(s, aa, kk);
iv. 57(r, u);

v. 68;4

vi. 70:

vii. 74(s, aa, kk);

 

2 Although there is not a uniform consensus, a majority of courts have found that punitive damages
are not recoverable in wrongful death actions under Pennsylvania law. Here, Plaintiff has not objected to
the R&R’s recommendation that the claims for punitive damages be dismissed with respect to the wrongful
death claim and the Court adopts this recommendation. Furthermore, the punitive damage claims remain
pending as to the negligence and survival claims.

3 Defendants’ brief in support of its motion attributes a number of statements in the Complaint to
the wrong subparagraph number. (See e.g. Doc. 9 at 22-24 (incorrectly identifying the substance of
paragraphs 82(aa, bb, hh, kk) and 83(i, j, q, r, u)) and partially incorrectly stating the substance of
paragraph 88). As a result, in adopting the R&R, the Court has corrected these errors and listed the correct
subparagraph number.

“ For purposes of clarity, the Court notes that although the R&R rejects Defendants’ assertion that
paragraphs 67, 68, and 87 are so vague and ambiguous that they must be stricken from the complaint
(Doc. 25, at 23-24), the R&R thereafter recommends that Defendant's motion for a more definite statement
as to paragraphs 68 and 87 be granted and that Plaintiffs be ordered to replead the allegations in those
paragraphs to set forth the specific statutes or regulations that they allege the defendants have violated (id.
at 26).
Case 3:19-cv-02124-RDM-MCC Document 26 Filed 11/25/20 Page 3 of 3

vill. 78;

ix. 82(s, cc, mm);
xX. 83(q);

xi. 87;

xii. 88.

d. Defendants’ motion for a more definite statement is DENIED with respect to

the following paragraphs and subparagraphs:

i. 38(k, p-q, bb, hh):

ii. 56(k, p-q, bb, hh):

iii. 57(i-j, a);

iv. 67;

v. 74(k, p-q, bb, hh);

vi. 82(k, p-q, dd, jj, kk);
83(

vii, 83(h-i).

3. Plaintiffs shall file an Amended Complaint setting forth the more detailed statements
as to the paragraphs identified herein within 21 days of the date of this Order.
4. The above-captioned action is REMANDED to Magistrate Judge Carlson for further

proceedings consistent with this Order.

 

 

Robert D. Mariani
United States District Judge
